The Attorney General has assigned your opinion request regarding valuation reductions by the State Board of Equalization to the undersigned Assistant Attorney General. You have requested this office answer the following question:
  In the event the valuation of a school district is lowered by order of the State Board of Equalization, does the adjustment in school district state aid, as required by Subsection D of 70 O.S. 18-200(D) (1993), occur in the year the valuation is lowered by the Board of Equalization or in the next year?
In 1993, the Legislature amended subsection D to read as follows:
  "(D)(1) In the event that ad valorem taxes of a school district are determined to be uncollectible because of bankruptcy, clerical error, or a successful tax protest, and the amount of such tax is deemed uncollectible exceeds fifty thousand dollars ($50,000.00) or an amount greater than twenty-five percent (25%) of ad valorem taxes per tax year, or the valuation of a district is lowered by order of the State Board of Equalization, the school districts State Aid, for the school year that such ad valorem taxes are calculated Aid formula, shall be determined by subtracting the net assessed valuation of the property upon which totals were deemed uncollectible from the assessed valuation of the school district and the state. Upon request of the local board of education, it shall be the duty of the county assessor to certify to the Director of Finance of the State Department of Education the net assessed valuation of the property upon which taxes were determined uncollectible."
The above underlined portion of subsection D reflects the 1993 amendment. In my opinion the amendment answers your question, and it appears an opinion is not required. If you still need an opinion, please let me know. Thank you in advance for your cooperation.
(Douglas F. Price)